Dallingee, Judge:
This appeal to reappraisement has been submitted for decision upon an oral stipulation of counsel for the parties hereto to the effect that the foreign value is the proper basis for the determination of the value of the involved merchandise and that such values were the appraised values, plus 2.75 per centum Belgian transmission tax, there being no higher export value.
On the agreed facts I find the foreign value as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise here involved and that such values were the appraised values, plus 2.75 per centum Belgian transmission tax. Judgment will be rendered accordingly.